Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2.	Claims 21, 23-25, 27-29 and 31-32 are pending.


Response to Arguments
Applicant’s arguments, filed on 7/6/2022, have been fully considered but are not persuasive. The applicant asserts, with respect to claims 21, 25 and 29, that the combination of Yi and Cattoni does not teach or suggest: “the period including one symbol, the one symbol being a last symbol of the special subframe”. Examiner respectfully disagrees.

The combination of Yi and Cattoni, specifically Cattoni teaches the silent sub-frame that is defined as a time period in which there is no radio transmission in the PCell. The silent sub-frame (SSF) may be allocated to the same time interval on both frequency bands, thus realizing a non-transmission interval in the PCell. This non-transmission interval is used as a scanning period (See Par. [21]-[22] and FIG. 3) A guard interval may be arranged at the end of the scanning period to enable the devices utilizing the PCell, to tune back to the frequency of the PCell. In FIGS. 3 & 4, this guard interval is denoted as a transition interval. (See Par. [25] and FIG. 3 & 4)  The silent sub-frame or a silent period may be provided in a boundary between uplink and downlink transmission time intervals. A downlink sub-frame is followed by the silent sub-frame, and the silent sub-frame is followed by an uplink sub-frame. (See Par. [26] and FIG. 3 & 4) The silent sub-frame in the TDD system is a special sub-frame (S sub-frame) of the TDD-LTE system. (See Par. [26]) [Therefore, as shown in Fig. 3, the guard period [Silent Period], within the scanning period is a period that there is no transmission and is used for tuning frequencies between downlink and uplink transmission]

	
Further, Cattoni teaches that the scanning period may comprise one silent symbol for the transition interval. [Therefore, the transition interval is located at the end of the special subframe, as illustrated by Fig. 3, and comprises one silent symbol, where no transmission is performed] (See Par. [28] and FIG. 3 & 4)

Therefore, and for the reasons set above,  the combination of Yi and Cattoni, teaches the claimed invention.  The rejection of claims 21, 23-25, 27-29 and 31-32 is sustained.





Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 21, 23-25, 27-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US Pub. No. 2016/0164622 A1) in view of Cattoni et al. (US Pub. No. 2015/0223241 A1).
Regarding claim 21, Yi discloses a method performed by a User Equipment (UE) (See Fig. 26; 2600 UE) in a wireless communication system (See Abstract), comprising: 
performing a radio frequency (RF) retuning (See Par. [106]-[108], [133] and fig. 17 & 18 of Yi for a reference to the UE uses the timing advance; to retune the uplink reception, to be compensated by a guard period defined in special subframe ) from a special subframe, defined in Uplink (UL)-Downlink (DL) configuration for Time Division Duplex (TDD) (See Par. [95], [133] – [136] and fig. 15, 18 & 19 of Yi for a reference to that the UE may support two TDD carriers and can be operated only in TDD mode configuration that is performed in both a narrow band and a broad band, wherein a gap may occur in a special subframe which consists of downlink pilot time slot (DwPTS), guard period (GP) and uplink pilot time slot (UpPTS)) in a first narrowband to a an uplink subframe for the TDD in second narrowband (See Par.  [106] – [109], [120], [133] and fig. 17 - 19 of Yi for a reference to the gap (guard period) is required to switch frequency between PCell and SCell. Once SCell is configured, the UE may compute the UL/DL configuration for the PCell, where in the two carriers of the UL and DL support TDD) carrying Physical Uplink Shared Channel (PUSCH) (See Par.  [116], [167], [192] of Yi for a reference to uplink transmission to which physical uplink shared channel (PUSCH) that carries user data, which is allocated in the frequency domain).
Yi does not explicitly disclose wherein, during a period in the TDD special subframe, the UE performs no transmission and performs the RF retuning, the duration of the period being shorter than a length of a subframe, and the period including one symbol, the one symbol being a last symbol of the special subframe.
However, Cattoni discloses during a period in the TDD special subframe (See Par. [27] and Figs. 3 & 4 of Cattoni for a reference to a special sub-frame (S sub-frame) of the TDD-LTE system), the UE performs no transmission and performs the RF retuning (See Par. [25]-[26], [28] and Figs. 3 & 4 of Cattoni for a reference to a guard interval [Denoted as transition interval] may be arranged at the end of the scanning period [Within the special subframe] to enable the devices to get a silent period [No Transmission] may be provided in a boundary between uplink and downlink transmission time intervals [Retuning Interval]), the duration of the period being shorter than a length of a subframe (See Par. [28], [31]-[32] and Figs. 3 & 4 of Cattoni for a reference to the transition interval, which is one symbol interval and is shorter than the special subframe [See Figs. 3 & 4]), and the period including one symbol, the one symbol being a last symbol of the special subframe (See Par. [28] and Figs. 3 & 4 of Cattoni for a reference to the transition interval, which is a one last silent symbol of the special subframe, where no transmission is performed).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cattoni and Yi. The motivation of combination would be improving the system’s performance, by reducing the chance of colliding transmissions on the frequency band between PCell and SCell. (Cattoni; Par. [23])

Regarding claim 23, the combination of Yi and Cattoni, specifically Yi discloses wherein the period comprises a plurality of symbols (See Par. [58]-[59], [132]-[133] and Fig. 3 and 15 of Yi for a reference to the guard period is defined in the few OFDM symbols of the special subframe).

Regarding claim 24, the combination of Yi and Cattoni, specifically Yi discloses wherein the period is created in the last symbol of the special subframe in the first narrowband and a first symbol in the second narrowband (See Par. [119], [124], [132]-[133] and fig. 3 and 20 of Yi for a reference to the guard period for downlink and uplink, PCell downlink subframe a few last OFDM symbols or PCell uplink subframe a few first OFDM symbols may be used).

Regarding claim 25, Yi discloses a user equipment (UE) (See Yi: Fig. 26; 2600), comprising: a transceiver (See Yi: Fig. 26; 2630) and a processor (See Yi: Fig. 26; 2610) configured to control the transceiver to:
communicate with a base station (See Yi: Fig. 26; 2640 Base station), and
perform a radio frequency (RF) retuning (See Par. [106]-[108], [133] and fig. 17 & 18 of Yi for a reference to the UE uses the timing advance; to retune the uplink reception, to be compensated by a guard period defined in special subframe. ) from a special subframe, defined in Uplink (UL)-Downlink (DL) configuration for Time Division Duplex (TDD) (See Par. [95], [133] – [136] and fig. 15, 18 & 19 of Yi for a reference to that the UE may support two TDD carriers and can be operated only in TDD mode configuration that is performed in both a narrow band and a broad band, wherein a gap may occur in a special subframe which consists of downlink pilot time slot (DwPTS), guard period (GP) and uplink pilot time slot (UpPTS)) in a first narrowband to a an uplink subframe for the TDD in second narrowband (See Par.  [106] – [109], [120], [133] and fig. 17 - 19 of Yi for a reference to the gap (guard period) is required to switch frequency between PCell and SCell. Once SCell is configured, the UE may compute the UL/DL configuration for the PCell, where in the two carriers of the UL and DL support TDD) carrying Physical Uplink Shared Channel (PUSCH) (See Par.  [116], [167], [192] of Yi for a reference to uplink transmission to which physical uplink shared channel (PUSCH) that carries user data, which is allocated in the frequency domain).
Yi does not explicitly disclose wherein, during a period in the special subframe, the UE performs no transmission and performs the RF retuning, the duration of the period being shorter than a length of a subframe, and the period including one symbol, the one symbol being a last symbol of the special subframe.
However, Cattoni discloses during a period in the TDD special subframe (See Par. [27] and Figs. 3 & 4 of Cattoni for a reference to a special sub-frame (S sub-frame) of the TDD-LTE system), the UE performs no transmission and performs the RF retuning (See Par. [25]-[26], [28] and Figs. 3 & 4 of Cattoni for a reference to a guard interval [Denoted as transition interval] may be arranged at the end of the scanning period [Within the special subframe] to enable the devices to get a silent period [No Transmission] may be provided in a boundary between uplink and downlink transmission time intervals [Retuning Interval]), the duration of the period being shorter than a length of a subframe (See Par. [28], [31]-[32] and Figs. 3 & 4 of Cattoni for a reference to the transition interval, which is one symbol interval and is shorter than the special subframe [See Figs. 3 & 4]), and the period including one symbol, the one symbol being a last symbol of the special subframe (See Par. [28] and Figs. 3 & 4 of Cattoni for a reference to the transition interval, which is a one last silent symbol of the special subframe, where no transmission is performed).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cattoni and Yi. The motivation of combination would be improving the system’s performance, by reducing the chance of colliding transmissions on the frequency band between PCell and SCell. (Cattoni; Par. [23])

Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 23.

Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 24.

Regarding claim 29, Yi discloses method performed by a base station (See Yi: Fig. 26; 2640 Base station) in a wireless communication system, comprising:
receiving a signal transmission on Physical Uplink Shared Channel (PUSCH) from a user equipment (See Par.  [116], [167], [192] of Yi for a reference to uplink transmission to which physical uplink shared channel (PUSCH) that carries user data, which is allocated in the frequency domain), 
wherein a radio frequency (RF) retuning (See Par. [106]-[108], [133] and fig. 17 & 18 of Yi for a reference to the UE uses the timing advance; to retune the uplink reception, to be compensated by a guard period defined in special subframe) from a special subframe, defined in Uplink (UL)-Downlink (DL) configuration for Time Division Duplex (TDD) (See Par. [95], [133] – [136] and fig. 15, 18 & 19 of Yi for a reference to that the UE may support two TDD carriers and can be operated only in TDD mode configuration that is performed in both a narrow band and a broad band, wherein a gap may occur in a special subframe which consists of downlink pilot time slot (DwPTS), guard period (GP) and uplink pilot time slot (UpPTS)) in a first narrowband, to an uplink subframe for the TDD in a second narrowband carrying the PUSCH is performed by the UE (See Par.  [106] – [109], [120], [133] and fig. 17 - 19 of Yi for a reference to the gap (guard period) is required to switch frequency between PCell and SCell. Once SCell is configured, the UE may compute the UL/DL configuration for the PCell, where in the two carriers of the UL and DL support TDD) carrying Physical Uplink Shared Channel (PUSCH) (See Par.  [116], [167], [192] of Yi for a reference to uplink transmission to which physical uplink shared channel (PUSCH) that carries user data, which is allocated in the frequency domain).
Yi does not explicitly disclose wherein, during a period in the special subframe, the UE performs no transmission and performs the RF retuning, the duration of the period being shorter than a length of a subframe, and the period including one symbol, the one symbol being a last symbol of the special subframe.
However, Cattoni discloses during a period in the TDD special subframe (See Par. [27] and Figs. 3 & 4 of Cattoni for a reference to a special sub-frame (S sub-frame) of the TDD-LTE system), the UE performs no transmission and performs the RF retuning (See Par. [25]-[26], [28] and Figs. 3 & 4 of Cattoni for a reference to a guard interval [Denoted as transition interval] may be arranged at the end of the scanning period [Within the special subframe] to enable the devices to get a silent period [No Transmission] may be provided in a boundary between uplink and downlink transmission time intervals [Retuning Interval]), the duration of the period being shorter than a length of a subframe (See Par. [28], [31]-[32] and Figs. 3 & 4 of Cattoni for a reference to the transition interval, which is one symbol interval and is shorter than the special subframe [See Figs. 3 & 4]), and the period including one symbol, the one symbol being a last symbol of the special subframe (See Par. [28] and Figs. 3 & 4 of Cattoni for a reference to the transition interval, which is a one last silent symbol of the special subframe, where no transmission is performed).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cattoni and Yi. The motivation of combination would be improving the system’s performance, by reducing the chance of colliding transmissions on the frequency band between PCell and SCell. (Cattoni; Par. [23])

Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 23.

Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 24.








Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Seo et al. (US. Pub. No. 2012/0033603 A1) discloses a method for configuring a backhaul subframe according to communication environments and a data transmission/receiving method and apparatus using the same. 
Yoon et al. (US. Pub. No. 2011/0292847 A1) discloses a technology for allocating a Channel State Information-Reference Signal (CSI-RS) in a wireless communication system.
Yang et al. (US. Pub. No. 2014/0086119 A1) discloses a method for transceiving a signal between a user equipment and a base station in a wireless communication system and an apparatus for the same.

6.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413